PER CURIAM.
Alexander L. Kaplan, a member of The Florida Bar, appeals a final judgment dismissing with prejudice his complaint for damages against Scott Berenson, M.D., for defamation allegedly occurring in letters sent about Kaplan by Berenson to The Florida Bar. Since Berenson had an absolute privilege against civil liability when he lodged the grievance against Kaplan, we affirm. Tobkin v. Jarboe, 695 So.2d 1257, 1259 (Fla. 4th DCA), rev. granted, 705 So.2d 11 (Fla.1997).
POLEN, STEVENSON and SHAHOOD, JJ., concur.